Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell Eugene Banks petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) proceedings. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently denied Banks’ § 2255 motion and related pleadings. Accordingly, because the district court has recently decided Banks’ case, we deny the mandamus petition as moot. We also deny Banks’ motion for stay and release pending the resolution of both this mandamus action and his underlying § 2255 proceeding. We grant leave to proceed in forma pauperis. We dispense with oral argu*236ment because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.